Exhibit 10.1

 

 

[g114751kii001.gif]

 

 

 

207 Goode Avenue

 

Glendale, California 91203

 

Phone 626-304-2000

 

Fax 626-792-7312

 

www.averydennison.com

 

April 28, 2016

 

Georges Gravanis

[Address]

[Address]

 

Dear Georges,

 

Localization Addendum of Dutch Employment

 

In connection with your employment with Avery Dennison, Materials Group in the
Netherlands this letter details your compensation and benefits package as well
as relocation/repatriation support.

 

Your Hong Kong assignment will end effective June 30, 2016. Your effective
transfer date from the French payroll to the Dutch payroll will be on July 1,
2016.  Your employment in the Netherlands will commence on July 1, 2016.  Unless
as otherwise provided herein, all current applicable assignment-related benefits
and/or allowances will cease on June 30, 2016.

 

Base Salary

€510,000 per annum effective July 1, 2016.  Your next salary review will be
April 2017. That and subsequent salary reviews will be conducted in accordance
with the Netherlands’ budget guidelines.

 

Bonus opportunity

You will continue to be eligible under Avery Dennison’s annual incentive plan
(“AIP”) to participate at a 75% of base salary opportunity level, subject to
applicable withholdings.  The AIP, including eligibility criteria, may change at
any time, with or without notice, in accordance with applicable law or, if
permissible under the law, at the discretion of the Company.

 

Long-term incentive compensation program

Under the Company’s executive incentive compensation program, you will continue
to be eligible to be considered for an annualized long-term incentive award with
a target opportunity equivalent to approximately 180% of your base salary. The
long-term incentive program, including eligibility criteria, may be amended,
suspended or terminated at any time, with or without notice, in accordance with
applicable law and the applicable plan terms.

 

Page 1 of 4

 

--------------------------------------------------------------------------------


 

Benefits

Since you will be localized in the Netherlands, all applicable Dutch benefits in
accordance with local practice will be provided to you. This includes
participation in the Dutch National Insurance Scheme as well as any supplemental
plans, and you will cease to participate in the French scheme, with the
exception of the Voluntary French Pension described below.

 

·                 Dutch Benefits Scheme

 

Dutch National and Employee Insurance

This includes unemployment, state pension, long term disability and basic
health. Applicable employer and employee contributions to this scheme will be
implemented per local practices.

 

Dutch Supplemental Pension Plan

Participation in this plan is mandatory under Dutch pension legislation and
implied by signing the Dutch employment agreement required by law. You will
contribute to the Dutch supplemental pension plan in accordance to local law and
practice. The applicable employee and employer deductions for the contributions
will be made via payroll.

 

Dutch Health Plan

Under Dutch legislation, you must enroll in a basic health coverage plan. Avery
Dennison offers you the option of taking part at a discounted rate in the
healthcare insurance selected by the Company. You may opt to enroll yourself and
your eligible family members in this plan. Should you opt for the Avery Dennison
selected plan, the applicable premium(s) will be deducted via payroll. The plan
does not cover any family members living outside of The Netherlands.

 

The options and details of Dutch benefits, including health and pension plans,
will be presented to you by the Netherlands HR team.

 

·                 French Benefits Scheme

The company will cover the employer and employee contributions to the French
Pension Voluntary Scheme under the National Insurance. The estimated cost,
combining employee and employer contributions, is €65,000 per annum. These
contributions may be subject to applicable taxes in the Netherlands. Tax
obligations that may result from this benefit will be your responsibility.

 

The contributions and eligibility to other components of the benefits scheme
such as Caisse des Français de l’Etranger (CFE), health care, supplemental
pension plan (Axa), and A&D will cease.

 

·                 Aetna Global Benefits (AGB)

Your AGB coverage will continue for 30 days after July 1, 2016, to ensure there
is no lapse in coverage during this period.  The AGB coverage will cease
following this 30 day period.

 

·                 Personal Holiday/Vacation Time Off

You will be in the Dutch leave plan which consists of a total of 39 days per
year, including statutory as well as Avery Dennison additionally granted days
due to standard working hours and years of service. The holiday year runs from
January to December. Additional details of the plan will be provided to you by
the HR team in the Netherlands

 

Page 2 of 4

 

--------------------------------------------------------------------------------


 

Dependent Children Education Support

Avery Dennison will pay tuition support for your daughter for the school years
of 2016/2017 and 2017/2018 up to €25,000 per annum. We will pay the school
directly. Tax obligations that may result from this benefit will be your
responsibility.

 

Housing and Utilities Expenses in Europe

You will be responsible for housing related expenses in the Netherlands and in
any country in which your family sets residency.

 

Company Car

You will receive a monthly car allowance of up to €1,648. Details of the car
program will be presented to you by the HR team in the Netherlands. Tax
obligations that may result from this benefit will be your responsibility.

 

Tax Compliance

After localizing in the Netherlands, you shall be responsible for income tax
liability on all items of compensation mentioned in this letter, unless
otherwise specified.

 

Income and social tax obligations resulting from trailing liabilities such as
bonus and equity compensation that was earned before or during your assignment
to Hong Kong will be tax protected.  In other words, you will be responsible for
the lower of 1) the actual Dutch, French and Hong Kong taxes, plus any other
country which is a result of your Avery Dennison employment, or 2) your French
Hypothetical tax obligation.  If applicable, the company will be responsible for
the difference if your French Hypothetical is greater than the actual.  Any
additional tax burdens outside of these countries not resulting from Company
employment obligations will be your sole responsibility.

 

You will be required to comply with the income tax filing obligations in the
current and new home countries.  The Company will pay the cost of Deloitte to
assist in preparing the individual income tax return(s) in both the current and
new home countries for 2016 and up to two (2) more tax filing years after
localization.  This cost will not be covered by the Company should you choose to
use a different provider than the one designated by the Company.  Tax returns
for anyone other than you (your spouse, children, etc.) will not be covered by
the Company.  The Company will pay any applicable income tax due on this
benefit.

 

Tax Orientation

The Company’s tax provider will conduct a tax orientation. The tax orientation
is typically conducted via telephone and takes approximately one hour.  Deloitte
will review and discuss a Company pre-approved list of items such as tax filing
obligations, withholding obligations, etc.  Please note that the tax provider is
not authorized to provide any tax planning assistance or consulting.  The
Company will pay any applicable income taxes due on this benefit.  The company
will reimburse you for up to USD15,000 paid in Euros per year for financial
planning.  Any additional service may be provided at your own expense.

 

Severance

You will be covered by the Company’s Executive Severance Plan, which includes a
year’s base salary, the highest AIP bonus payment received within prior three
years, and the cash equivalent of twelve months benefit premiums (employee and
employer portion), the sum of which are subject to a 1X multiplier, per the
plan.  In addition, you will be covered under the Company’s Key Executive Change
Of Control Plan, which includes a year’s base salary, the highest AIP bonus
payment received within prior three years, a prorated AIP bonus for year in

 

Page 3 of 4

 

--------------------------------------------------------------------------------


 

which COC occurs, and the cash equivalent of twelve months benefit premiums
(employees and employer portion), the sum of which is subject to a 2X
multiplier, per the plan. This information provided to you in summary form for
your reference only, and all policies, rules and guidelines are subject to the
terms and conditions of the applicable plans.

 

Relocation Support

Below is a summary of the relocation support you will receive. Details of the
relocation will be provided in a separate document.

 

·                 Relocation allowance equivalent of USD25,000 paid in Euros

·                 60 days temporary housing, 30 days temporary transportation

·                 Destination services assistance to include house hunting and
school search if required.

·                 Relocation airfare for you and your family

·                 Shipping of household goods

·                 Hong Kong Departure Services

 

Localization Process and Administration

Avery Dennison will pay for the services of TheMIGroup to administer all aspects
of your localization and you will be contacted by your Relocation Manager of
TheMIGroup for a localization briefing call.  The Company will pay any
applicable income tax due on this benefit.

 

 

Sincerely,

 

 

 

 

 

/s/ Anne Hill

 

 

 

 

 

Anne Hill

 

Sr VP and Chief HR Officer

 

 

 

 

 

 

 

 

 

/s/ Georges Gravanis

6/2/16

Georges Gravanis

Date

 

 

 

 

 

 

 

 

Cc :

Mark Alders

 

 

LeeAnn Prussak

 

 

Jessica Del Rio

 

 

Page 4 of 4

 

--------------------------------------------------------------------------------